           CASE 0:18-cv-01776-JRT-HB Doc. 499 Filed 05/11/20 Page 1 of 11




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


IN RE PORK ANTITRUST                         Civil No. 18-1776 (JRT/HB)
LITIGATION




This Document Relates to:

ALL ACTIONS




                            REQUEST FOR JUDICIAL NOTICE




010736-11/1266942 V1
           CASE 0:18-cv-01776-JRT-HB Doc. 499 Filed 05/11/20 Page 2 of 11




          Pursuant to Federal Rule of Evidence 201, Plaintiffs1 hereby request that the Court

take judicial notice of the attached Executive Order 13917, dated April 28, 2020, titled,

“Delegating Authority Under the Defense Production Act With Respect to Food Supply

Chain Resources During the National Emergency Caused by the Outbreak of COVID-19

(the “Executive Order”).2

                                   I.     BACKGROUND

          Defendants are pork processors and are in the business of slaughtering hogs to

produce edible meat products. Plaintiffs have alleged that Defendants engaged in a

conspiracy to restrain the supply of pork by coordinating output and limiting production,

which illegally increased pork prices in the United States. See, e.g., IPP, ¶¶ 98-123.3

While moving to dismiss, Defendants have challenged the plausibility of the alleged

conspiracy since some Defendants do not own hogs and thus do not have a “shared

motive to conspire.” See, e.g., Defs.’ Mot. at 26-29.4 Defendants have also suggested that

the capacity restrictions alleged by Plaintiffs are too limited to support the conspiracy,

opining that the conspiracy is thus implausible.




    1
     Throughout this Request, “Plaintiffs” refers to all class plaintiffs (the Consumer
Indirect Purchaser Plaintiffs, the Commercial Indirect Purchaser Plaintiffs, the Direct
Purchaser Plaintiffs), as well as Winn Dixie and Puerto Rico.
    2
        The Executive Order is attached to this pleading as Exhibit 1.
    3
    “IPP, ¶¶__” refers to Consumer Indirect Purchaser Plaintiffs’ Second Amended
Consolidated Class Action Complaint, filed under seal on Nov 6, 2019.
    4
    “Defs.’ Mot.” refers to Memorandum of Law in Support of Defendants’ Joint
Motion to Dismiss the Federal Law Claims in Plaintiffs’ Amended Complaints, Jan. 15,
2020, ECF No. 434.


                                              -1-
010736-11/1266942 V1
           CASE 0:18-cv-01776-JRT-HB Doc. 499 Filed 05/11/20 Page 3 of 11




         Plaintiffs now request that the Court take judicial notice of the President’s

Executive Order, which emphasizes the stark effects even a small reduction in output has

on the supply chain. The Executive Order states that because of “the high volume of meat

and poultry processed by many facilities, any unnecessary closures can quickly have a

large effect on the food supply chain . . . . under established supply chains, the closure of

a single meat or poultry processing facility can severely disrupt the supply of protein to

an entire grocery store chain.” Ex. 1 at 26313. These statements are consistent with

Plaintiffs’ allegations that by coordinating output and limiting production, Defendants

were able to manipulate pork prices on a statistically significant scale.

         Under Rule 201, a court may “judicially notice a fact that is not subject to

reasonable dispute because it: (1) is generally known within the trial court’s territorial

jurisdiction; or (2) can be accurately and readily determined from sources whose

accuracy cannot reasonably be questioned.” Here, Plaintiffs are requesting that the Court

take judicial notice that the President issued an Executive Order on April 28, 2020 and

the Executive Order contains statements that are consistent with the Plaintiffs’ allegations

that the Defendant processors can readily affect domestic pork supply by reducing output.

See. e.g., IPP, ¶ 6 (explaining Defendants’ conspiracy was executed by “coordinating

output and limiting production”).

         It is appropriate for the Court to take judicial notice that this Executive Order was

issued on April 28, 2020. It is a matter of public record and no party can reasonably

dispute its authenticity. The Federal Register has recorded the Executive Order and it

contains the President’s signature. See Exhibit 1.


                                              -2-
010736-11/1266942 V1
           CASE 0:18-cv-01776-JRT-HB Doc. 499 Filed 05/11/20 Page 4 of 11




         Courts regularly take judicial notice of Executive Orders that are relevant to a

case. See Democracy Forward Found. v. White House Office of Am. Innovation, 356 F.

Supp. 3d 61, 69 n.6 (D.D.C. 2019), citing Dennis v. United States, 339 U.S. 162, 169

(1950) (explaining that the Court could “[o]f course” take notice of a particular Executive

Order relevant to the case). Moreover, it is indisputable that a Court may take judicial

notice of an Executive Order that “contain[s] information relevant to this litigation.” Pac.

Gas & Elec. Co. v. Lynch, No. 01-cv-1083 RSWLSHX, 2001 WL 840611, at *6 (C.D.

Cal. May 2, 2001) (taking judicial notice of Governor Gray Davis’s January 17, 2001,

Proclamation of a State of Emergency).

         Here, the Executive Order contains information regarding the dramatic effect even

small output reductions can have on supply of pork at the grocery store – the Executive

Order suggests that the closure of just one plant can severely disrupt the supply chain for

many grocery stores. This information is directly relevant to the case, because Defendants

have challenged the idea that small supply cuts can affect pork supply and prices;

Defendants have argued that Plaintiffs’ supply cut conspiracy is implausible since not all

Defendants raise hogs, and arguing that the capacity cuts Plaintiffs allege are insufficient

to plausibly support the conspiracy allegations. See Defs.’ Mot. at 22 (arguing about

capacity restrictions), and id. at 26-29 (arguing about raising hogs). That the Executive

Order is consistent with Plaintiffs’ allegations – namely, that even small output

reductions – such as a single plant closure – can dramatically affect supply. This lends

additional credibility to Plaintiffs’ claim that the alleged output restrictions had a




                                              -3-
010736-11/1266942 V1
           CASE 0:18-cv-01776-JRT-HB Doc. 499 Filed 05/11/20 Page 5 of 11




measurable effect on pork supply and prices. See, e.g., IPP, ¶¶ 135-138 (noting the

increase in prices for ham and bacon).

         Defendants may oppose Plaintiffs’ request and argue that there is some

disagreement as to whether a Court may notice specific facts contained within Executive

Orders. See, e.g., Trans Am. Recovery Servs., Inc. v. Puerto Rico Maritime Shipping

Authority, 850 F. Supp. 103, 104 (D.P.R. 1994). However, this disagreement is not

relevant to the present case. Here, Plaintiffs are not requesting that the Court decide – as a

matter of law – that the statements contained in the Executive Order are true. Such factual

determinations should be left for trial. But when determining whether a claim is facially

plausible at the motion to dismiss phase, courts must ‘“accept the allegations contained in

the complaint as true and draw all reasonable inferences in favor of the nonmoving

party.”’ Cole v. Homier Distrib. Co., Inc., 599 F.3d 856, 861 (8th Cir. 2010) (internal

citation omitted). Here, at the motion to dismiss stage, the fact that an Executive Order

was recently issued opining that even small output restrictions can dramatically affect the

supply of pork at the grocery store adds an additional layer of plausibility to Plaintiffs’

allegations. Hence, judicial notice of the fact that this Executive Order was issued is

appropriate.

                                   II.    CONCLUSION

         Plaintiffs have alleged that Defendants coordinated output at their slaughterhouses

and thus facilitated a conspiracy that affected the supply and price of pork in the United

States. On April 28, 2020, the President issued an Executive Order that opines that even

small reductions in output at meat processing plants can dramatically affect the supply


                                             -4-
010736-11/1266942 V1
           CASE 0:18-cv-01776-JRT-HB Doc. 499 Filed 05/11/20 Page 6 of 11




chain. Plaintiffs respectfully request that the Court take judicial notice of this Executive

Order.

DATED: May 11, 2020

 HAGENS BERMAN SOBOL SHAPIRO                     PEARSON SIMON & WARSHAW, LLP
 LLP

 By:        s/ Shana E. Scarlett                 By s/ Bobby Pouya
           SHANA E. SCARLETT                          BOBBY POUYA
 Rio R. Pierce                                   Bruce L. Simon
 715 Hearst Avenue, Suite 202                    Daniel L. Warshaw
 Berkeley, California 94710                      Clifford H. Pearson
 Telephone: (510) 725-3000                       Michael H. Pearson
 Facsimile: (510) 725-3001                       15165 Ventura Boulevard, Suite 400
 shanas@hbsslaw.com                              Sherman Oaks, CA 92403
 riop@hbsslaw.com                                Telephone: (818) 788-8300
                                                 Facsimile: (818) 788-8104
 Steve W. Berman                                 bpouya@pswlaw.com
                                                 bsimon@pswlaw.com
 Breanna Van Engelen                             cpearson@pswlaw.com
 HAGENS BERMAN SOBOL SHAPIRO                     dwarshaw@pswlaw.com
 LLP                                             mpearson@pswlaw.com
 1301 2nd Avenue, Suite 2000
                                                 Melissa S. Weiner (MN #0387900)
 Seattle, WA 98101                               Joseph C. Bourne (MN #0389922)
 Telephone: (206) 623-7292                       PEARSON, SIMON & WARSHAW, LLP
 Facsimile: (206) 623-0594                       800 LaSalle Avenue, Suite 2150
 steve@hbsslaw.com                               Minneapolis, MN 55402
                                                 Telephone: (612) 389-0600
 breannav@hbsslaw.com                            Facsimile: (612) 389-0610
                                                 mweiner@pswlaw.com
 Daniel E. Gustafson (#202241)                   jbourne@pswlaw.com
 Daniel C. Hedlund (#258337)
 Michelle J. Looby (#388166)                     W. Joseph Bruckner (MN #0147758)
                                                 Brian D. Clark (MN #0390069)
 Britany N. Resch (#0397656)                     Simeon A. Morbey (MN #0391338)
 GUSTAFSON GLUEK PLLC                            Arielle S. Wagner (MN #0398332)
 120 South 6th Street, Suite 2600                Stephanie A. Chen (MN #0400032)
 Minneapolis, MN 55402                           LOCKRIDGE GRINDAL NAUEN
                                                 P.L.L.P.
 Telephone: (612) 333-8844                       100 Washington Avenue South
 Facsimile: (612) 339-6622                       Suite 2200
 dgustafson@gustafsongluek.com                   Minneapolis, MN 55401
 dhedlund@gustafsongluek.com                     Telephone: (612) 339-6900
                                                 Facsimile: (612) 339-0981
 mlooby@gustafsongluek.com                       wjbruckner@locklaw.com
 bresch@gustafsongluek.com                       bdclark@locklaw.com
                                                 samorbey@locklaw.com


                                             -5-
010736-11/1266942 V1
           CASE 0:18-cv-01776-JRT-HB Doc. 499 Filed 05/11/20 Page 7 of 11




 Co-Lead Counsel for Consumer Indirect      aswagner@locklaw.com
 Purchaser Plaintiffs                       sachen@locklaw.com

                                            Co-Lead Class Counsel for Direct
 SCHNEIDER WALLACE COTTRELL                 Purchaser Plaintiffs
 KONECKY LLP
                                            LARSON • KING, LLP
 By s/ Kyle G. Bates
   KYLE G. BATES (USDCPR-306412)            By s/ Shawn M. Raiter
                                            SHAWN M. RAITER
 SCHNEIDER WALLACE
 COTTRELL KONECKY LLP                       2800 Wells Fargo Place
 2000 Powell St., Suite 1400
 Emeryville, California 94608               30 East Seventh Street
 Telephone: (415) 421-7100                  St. Paul, MN 55101
 Facsimile: (415) 421-7105                  Telephone: (651) 312-6518
 kbates@schneiderwallace.com                sraiter@larsonking.com
 Dennise Longo Quiñones
 Attorney General                           Jonathan W. Cuneo
                                            Joel Davidow
 Johan M. Rosa Rodríguez                    Blaine Finley
 PR Bar No. 16819                           Yifei “Evelyn” Li
 Assistant Attorney General
 Antitrust Division                         CUNEO GILBERT & LADUCA, LLP
 Puerto Rico Department of Justice          4725 Wisconsin Avenue NW, Suite 200
 P.O. Box 9020192                           Washington, DC 20016
 San Juan, Puerto Rico 00902-0192           Telephone: (202) 789-3960
 Tel: (787) 721-2900, ext. 2600, 2601
 Fax: (787) 721-3223                        jonc@cuneolaw.com
 jorosa@justicia.pr.gov                     joel@cuneolaw.com
                                            bfinley@cuneolaw.com
 Todd M. Schneider                          evelyn@cunelolaw.com
 SCHNEIDER WALLACE
 COTTRELL KONECKY LLP
 2000 Powell St., Suite 1400                Co-Lead Counsel for Commercial and
 Emeryville, California 94608               Institutional Indirect Purchaser Plaintiffs
 Telephone: (415) 421-7100
 Facsimile: (415) 421-7105                  AHERN AND ASSOCIATES, P.C.
 tschneider@schneiderwallace.com
 Peter B. Schneider                         By s/ Patrick J. Ahern
 SCHNEIDER WALLACE                            PATRICK J. AHERN
 COTTRELL KONECKY LLP
 3700 Buffalo Speedway, Suite 300           Willoughby Tower
 Houston, Texas 77098                       8 South Michigan Ave., Suite 3600
 Telephone: (713) 338-2560                  Chicago, IL 60603
 Facsimile: (415) 421-7105                  Telephone: (312) 404-3760
 pschneider@schneiderwallace.com            patrick.ahern@ahernandassociatespc.com
 Counsel for the Commonwealth of Puerto     Counsel for Direct Action Plaintiffs
 Rico


                                          -6-
010736-11/1266942 V1
           CASE 0:18-cv-01776-JRT-HB Doc. 499 Filed 05/11/20 Page 8 of 11




                                           Winn-Dixie Stores, Inc. and Bi-Lo
                                           Holdings, LLC




                                        -7-
010736-11/1266942 V1
CASE 0:18-cv-01776-JRT-HB Doc. 499 Filed 05/11/20 Page 9 of 11




           EXHIBIT 1
                         CASE 0:18-cv-01776-JRT-HB Doc. 499 Filed 05/11/20 Page 10 of 11
                                                                                                                                     26313

     Federal Register                                   Presidential Documents
     Vol. 85, No. 85

     Friday, May 1, 2020



     Title 3—                                           Executive Order 13917 of April 28, 2020

     The President                                      Delegating Authority Under the Defense Production Act With
                                                        Respect to Food Supply Chain Resources During the National
                                                        Emergency Caused by the Outbreak of COVID–19


                                                        By the authority vested in me as President by the Constitution and the
                                                        laws of the United States of America, including the Defense Production
                                                        Act of 1950, as amended (50 U.S.C. 4501 et seq.) (the ‘‘Act’’), and section
                                                        301 of title 3, United States Code, it is hereby ordered as follows:
                                                        Section 1. Policy. The 2019 novel (new) coronavirus known as SARS–CoV–
                                                        2, the virus causing outbreaks of the disease COVID–19, has significantly
                                                        disrupted the lives of Americans. In Proclamation 9994 of March 13, 2020
                                                        (Declaring a National Emergency Concerning the Novel Coronavirus Disease
                                                        (COVID–19) Outbreak), I declared that the COVID–19 outbreak in the United
                                                        States constituted a national emergency, beginning March 1, 2020. Since
                                                        then, the American people have united behind a policy of mitigation strate-
                                                        gies, including social distancing, to flatten the curve of infections and reduce
                                                        the spread of COVID–19. The COVID–19 outbreak and these necessary mitiga-
                                                        tion measures have taken a dramatic toll on the United States economy
                                                        and critical infrastructure.
                                                        It is important that processors of beef, pork, and poultry (‘‘meat and poultry’’)
                                                        in the food supply chain continue operating and fulfilling orders to ensure
                                                        a continued supply of protein for Americans. However, outbreaks of COVID–
                                                        19 among workers at some processing facilities have led to the reduction
                                                        in some of those facilities’ production capacity. In addition, recent actions
                                                        in some States have led to the complete closure of some large processing
                                                        facilities. Such actions may differ from or be inconsistent with interim
                                                        guidance recently issued by the Centers for Disease Control and Prevention
                                                        (CDC) of the Department of Health and Human Services and the Occupational
                                                        Safety and Health Administration (OSHA) of the Department of Labor entitled
                                                        ‘‘Meat and Poultry Processing Workers and Employers’’ providing for the
                                                        safe operation of such facilities.
                                                        Such closures threaten the continued functioning of the national meat and
                                                        poultry supply chain, undermining critical infrastructure during the national
                                                        emergency. Given the high volume of meat and poultry processed by many
                                                        facilities, any unnecessary closures can quickly have a large effect on the
                                                        food supply chain. For example, closure of a single large beef processing
                                                        facility can result in the loss of over 10 million individual servings of
                                                        beef in a single day. Similarly, under established supply chains, closure
                                                        of a single meat or poultry processing facility can severely disrupt the
                                                        supply of protein to an entire grocery store chain.
                                                        Accordingly, I find that meat and poultry in the food supply chain meet
                                                        the criteria specified in section 101(b) of the Act (50 U.S.C. 4511(b)). Under
                                                        the delegation of authority provided in this order, the Secretary of Agriculture
                                                        shall take all appropriate action under that section to ensure that meat
                                                        and poultry processors continue operations consistent with the guidance
                                                        for their operations jointly issued by the CDC and OSHA. Under the delega-
                                                        tion of authority provided in this order, the Secretary of Agriculture may
                                                        identify additional specific food supply chain resources that meet the criteria
                                                        of section 101(b).


VerDate Sep<11>2014   08:58 May 01, 2020   Jkt 250001   PO 00000   Frm 00003   Fmt 4705   Sfmt 4790   E:\FR\FM\01MYE0.SGM   01MYE0
                         CASE 0:18-cv-01776-JRT-HB Doc. 499 Filed 05/11/20 Page 11 of 11
     26314                  Federal Register / Vol. 85, No. 85 / Friday, May 1, 2020 / Presidential Documents

                                                        Sec. 2. Ensuring the Continued Supply of Meat and Poultry. (a) Notwith-
                                                        standing Executive Order 13603 of March 16, 2012 (National Defense Re-
                                                        sources Preparedness), the authority of the President to require performance
                                                        of contracts or orders (other than contracts of employment) to promote
                                                        the national defense over performance of any other contracts or orders,
                                                        to allocate materials, services, and facilities as deemed necessary or appro-
                                                        priate to promote the national defense, and to implement the Act in sub-
                                                        chapter III of chapter 55 of title 50, United States Code (50 U.S.C. 4554,
                                                        4555, 4556, 4559, 4560), is delegated to the Secretary of Agriculture with
                                                        respect to food supply chain resources, including meat and poultry, during
                                                        the national emergency caused by the outbreak of COVID–19 within the
                                                        United States.
                                                           (b) The Secretary of Agriculture shall use the authority under section
                                                        101 of the Act, in consultation with the heads of such other executive
                                                        departments and agencies as he deems appropriate, to determine the proper
                                                        nationwide priorities and allocation of all the materials, services, and facili-
                                                        ties necessary to ensure the continued supply of meat and poultry, consistent
                                                        with the guidance for the operations of meat and poultry processing facilities
                                                        jointly issued by the CDC and OSHA.
                                                          (c) The Secretary of Agriculture shall issue such orders and adopt and
                                                        revise appropriate rules and regulations as may be necessary to implement
                                                        this order.
                                                        Sec. 3. General Provisions. (a) Nothing in this order shall be construed
                                                        to impair or otherwise affect:
                                                          (i) the authority granted by law to an executive department or agency,
                                                          or the head thereof; or
                                                          (ii) the functions of the Director of the Office of Management and Budget
                                                          relating to budgetary, administrative, or legislative proposals.
                                                          (b) This order shall be implemented consistent with applicable law and
                                                        subject to the availability of appropriations.
                                                          (c) This order is not intended to, and does not, create any right or benefit,
                                                        substantive or procedural, enforceable at law or in equity by any party
                                                        against the United States, its departments, agencies, or entities, its officers,
                                                        employees, or agents, or any other person.




                                                        THE WHITE HOUSE,
                                                        April 28, 2020.


     [FR Doc. 2020–09536
     Filed 4–30–20; 11:15 am]
     Billing code 3295–F0–P
                                                                                                                                           Trump.EPS</GPH>




VerDate Sep<11>2014   08:58 May 01, 2020   Jkt 250001   PO 00000   Frm 00004   Fmt 4705   Sfmt 4790   E:\FR\FM\01MYE0.SGM   01MYE0
